

115 HR 4380 IH: Better Jobs for Veterans Act of 2017
U.S. House of Representatives
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4380IN THE HOUSE OF REPRESENTATIVESNovember 13, 2017Mr. Kind (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make certain improvements relating to the hiring and employment of members of the Armed Forces,
			 veterans, and their spouses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Better Jobs for Veterans Act of 2017. 2.Veterans Retraining Assistance Program (a)Permanent programSection 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is amended—
 (1)in subsection (a)(2)(B), by striking the period beginning October 1, 2012, and ending March 31, 2014 and inserting each subsequent fiscal year that the program is carried out; and (2)by striking subsection (k).
 (b)Conforming amendmentsSuch section is further amended— (1)in subsection (a)(1), by striking Not later than July 1, 2012, the and inserting The;
 (2)in subsection (b), by striking Except as provided by subsection (k), each and inserting Each; (3)in subsection (e)(1)(G), by striking by not later than October 1, 2013,;
 (4)by striking subsection (i); and (5)by redesignating subsections (j) and (l) as subsections (i) and (j), respectively.
				3.Improved employment assistance for members of the Armed Forces and veterans
 (a)Improved employment skills verificationSection 1143(a) of title 10, United States Code, is amended— (1)by inserting (1) before The Secretary of Defense; and
 (2)by adding at the end the following new paragraph:  (2)In order to improve the accuracy and completeness of a certification or verification of job skills and experience required by paragraph (1), the Secretary of Defense and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy shall—
 (A)establish a database to record all training performed by members of the armed forces that may have application to employment in the civilian sector; and
 (B)make unclassified information regarding such information available to States and other potential employers referred to in subsection (c) so that State and other entities may allow military training to satisfy licensing or certification requirements to engage in a civilian profession..
 (b)Improved accuracy of certificates of training and skillsSection 1143(a) of title 10, United States Code, is further amended by inserting after paragraph (2), as added by subsection (a), the following new paragraph:
				
 (3)The Secretary of Defense and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy shall ensure that a certification or verification of job skills and experience required by paragraph (1) is rendered in such a way that States and other potential employers can confirm the accuracy and authenticity of the certification or ver­i­fi­ca­tion..
 (c)Improved responsiveness to certification requestsSection 1143(c) of title 10, United States Code, is amended— (1)by inserting (1) before For the purpose; and
 (2)by adding at the end the following new paragraph:  (2)A State may use a certification or verification of job skills and experience provided to a member of the armed forces under subsection (a) and request the Department of Defense or the Coast Guard, as the case may be, to confirm the accuracy and authenticity of the certification or verification. A response confirming or denying the information shall be provided within five business days..
 (d)Improved portability of certificates of training and skillsSection 1143 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (e)PortabilityA certification or verification of job skills and experience provided to a member of the armed forces under subsection (a) and accepted by a State to satisfy licensing or certification requirements to engage in a civilian profession shall be valid in all States once used in the accepting States..
 (e)Improved notice to membersSection 1142(b)(4)(A) of title 10, United States Code, is amended by inserting before the semicolon the following: , including State-submitted and approved lists of military training and skills that satisfy occupational certifications and licenses.
			4.Work opportunity credit to small businesses for hiring members of Ready Reserve or National Guard
 (a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:
				
 (K)in the case of an eligible employer (as defined in section 408(p)(2)(C)(i)), an individual who is a member of—
 (i)the Ready Reserve (as described in section 10142 of title 10, United States Code), or (ii)the National Guard (as defined in section 101(c)(1) of such title 10)..
			(b)Effective date
 (1)In generalThe amendment made by this section shall apply to wages paid or incurred after the date of the enactment of this Act in taxable years ending after such date.
 (2)Current employees covered by creditFor purposes of applying section 51 of the Internal Revenue Code of 1986, individuals described in section 51(d)(1)(K) of such Code, as added by this section, who are employed by an eligible employer (as defined in section 408(p)(2)(C)(i) of such Code) on the date of the enactment of this Act shall be treated as beginning work for such employer on such date.
				5.Permanent extension of work opportunity credit for employers hiring qualified veterans and members
			 of Ready Reserve and National Guard
 (a)In generalSection 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (other than any individual described in subparagraph (B) or (K) of subsection (d)(1)) after individual. (b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2016.
			6.Eligibility of spouses of military personnel for the work opportunity credit
 (a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986, as amended by this Act, is amended by striking or at the end of subparagraph (J), by striking the period at the end of subparagraph (K) and inserting , or, and by adding at the end the following new subparagraph:
				
 (L)a qualified military spouse.. (b)Qualified military spouseSection 51(d) of such Code is amended by adding at the end the following new paragraph:
				
 (16)Qualified military spouseThe term qualified military spouse means any individual who is certified by the designated local agency as being (as of the hiring date) a spouse of a member of the Armed Forces of the United States..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act to individuals who begin work for the employer after such date.
			